Citation Nr: 0601143	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  01-02 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss for the period from August 3, 1999, to November 5, 2001.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss for the period from November 6, 2001, 
to February 16, 2004.

3.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss from February 17, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to May 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This case was previously before the Board in 
September 2004.


FINDINGS OF FACT

1.  Prior to November 6, 2001, the veteran's bilateral 
hearing loss was productive of Level III hearing impairment 
in the right ear, and Level III hearing impairment in the 
left ear.

2.  From November 6, 2001, to February 16, 2004, the 
veteran's bilateral hearing loss was productive of Level IV 
hearing impairment in the right ear, and Level IV hearing 
impairment in the left ear.

3.  From February 17, 2004, the veteran's right ear 
manifested an average puretone threshold of 66-69 decibels, 
and the veteran's left ear manifested an average puretone 
threshold of 66-70 decibels.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss prior to November 6, 2001, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.85-4.87, Diagnostic Code 6100 (2005).

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss from November 6, 2001, to February 16, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.85-4.87, Diagnostic Code 6100 
(2005).

3.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss from February 17, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.85-4.87, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  The 
RO decisions issued in connection with the appeal have noted 
the evidence considered as well as the pertinent laws and 
regulations.  In addition, letters, including one sent in 
October 2004, noted the substance of the VCAA, including the 
type of evidence necessary to establish entitlement to the 
benefit sought and whether the veteran or VA bore the burden 
of producing or obtaining that evidence or information.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters essentially satisfied the notice 
requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice was not provided prior to the 
initial AOJ adjudication, notice was provided by the AOJ 
prior to the transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of this claim, and to 
respond to VA notices.  As such, deciding this appeal would 
not be prejudicial error to the claimant, as the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records, as well as VA and 
treatment records, are associated with the claims file.  The 
veteran has undergone several VA audiological examinations, 
including one in July 2005, that have assessed the severity 
of his bilateral hearing loss.  The veteran has not made VA 
aware of any additional available evidence that needs to be 
obtained in order to fairly decide the appeal.  Therefore, 
the Board finds that all relevant, obtainable evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87.  Compensation is 
also payable where there is total deafness in one ear as a 
result of a service-connected disability and total deafness 
in the other ear as a result of nonservice-connected 
disability.  38 C.F.R. § 3.383.  In this case the veteran has 
bilateral hearing loss, but not total deafness.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the pure 
tone threshold is 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

The veteran was granted service connection for bilateral 
hearing loss in April 1978 and was assigned a noncompensable 
rating.  In August 1999 the veteran filed a claim for an 
increased rating for his hearing loss and, during the course 
of the appeal, has been assigned a 10 percent rating for the 
period from November 6, 2001, to February 16, 2004, and a 20 
percent rating from February 17, 2004.  The Board will 
address each of these time periods.

Prior to November 6, 2001

The evidence from this time period consists primarily of a 
December 1999 VA audiological examination.  The December 1999 
VA audiological examination revealed that the average pure 
tone threshold for the right ear was 64 decibels.  Speech 
recognition in the right ear was 88 percent.  The average 
pure tone threshold for the left ear was 63 decibels.  Speech 
recognition in the left ear was 84 percent.

Considering that the veteran's right ear manifested an 
average puretone threshold of 64 decibels and 88 percent of 
speech discrimination, the right ear meets a Level III 
designation under Table VI.  As the veteran's left ear 
manifested an average puretone threshold of 63 decibels, and 
84 percent of speech discrimination, the left ear meets a 
Level III designation under Table VI.  When both Level 
designations are combined, a noncompensable rating is the 
highest rating available.  38 C.F.R. § 4.85, Table VII.

The Board notes that the results from a May 2000 audiological 
examination reflect (there were no speech recognition scores 
reported) an even lower bilateral average puretone threshold 
level (right ear 59 decibels, left ear 56 decibels) than the 
December 1999 VA audiological examination and does not 
provide a basis for a compensable rating.

In short, the evidence from this time period does not warrant 
a compensable rating for bilateral hearing loss.

Prior to February 17, 2004.

The evidence from this time period includes a consists of a 
November 2001 VA audiological examination.  The November 2001 
VA audiological examination revealed that the average pure 
tone threshold for the right ear was 61 decibels.  Speech 
recognition in the right ear was 82 percent.  The average 
pure tone threshold for the left ear was 61 decibels.  Speech 
recognition in the left ear was 78 percent.

As the veteran's right ear manifested an average puretone 
threshold of 61 decibels and 82 percent of speech 
discrimination, the right ear meets a Level IV designation 
under Table VI.  As the veteran's left ear manifested an 
average puretone threshold of 61 decibels, and 78 percent of 
speech discrimination, the left ear also meets a Level IV 
designation under Table VI.  When both Level designations are 
combined, a 10 percent rating is the highest rating 
available.  38 C.F.R. § 4.85, Table VII.

Based on the foregoing, the evidence from this time period 
does not warrant a rating in excess of 10 percent for 
bilateral hearing loss.

From February 17, 2004.

On February 17, 2004, the veteran underwent a VA audiological 
evaluation.  The puretone thresholds for the right ear were 
as follows: 45 decibels at 1000 Hertz; 65 decibels at 2000 
Hertz; 75 decibels at 3000 Hertz; and 80 decibels at 4000 
Hertz.  The average pure tone threshold for the right ear was 
66 decibels.  Speech recognition in the right ear was 74 
percent.  The left ear manifested the following puretone 
thresholds: 40 decibels at 1000 Hertz; 70 decibels at 2000 
Hertz; 75 decibels at 3000 Hertz; and 80 decibels at 4000 
Hertz.  The average pure tone threshold for the left ear was 
66 decibels.  Speech recognition in the left ear was 
76 percent.

As the veteran's right ear manifested an average puretone 
threshold of 66 decibels and 74 percent of speech 
discrimination, the right ear meets a Level VI designation 
under Table VI.  As the veteran's left ear manifested an 
average puretone threshold of 66 decibels, and 76 percent of 
speech discrimination, the left ear meets a Level IV 
designation under Table VI.  When both Level designations are 
combined, a 20 percent rating is the highest rating 
available.  38 C.F.R. § 4.85, Table VII.

At a July 2005 VA audiological evaluation, the puretone 
thresholds for the right ear were as follows: 45 decibels at 
1000 Hertz; 70 decibels at 2000 Hertz; 80 decibels at 3000 
Hertz; and 80 decibels at 4000 Hertz.  The average pure tone 
threshold for the right ear was 69 decibels.  Speech 
recognition in the right ear was 76 percent.  The left ear 
manifested the following puretone thresholds: 45 decibels at 
1000 Hertz; 75 decibels at 2000 Hertz; 80 decibels at 3000 
Hertz; and 80 decibels at 4000 Hertz.  The average pure tone 
threshold for the left ear was 70 decibels.  Speech 
recognition in the left ear was 68 percent.

Concerning the July 2005 results, as the veteran's right ear 
manifested an average puretone threshold of 69 decibels and 
76 percent of speech discrimination, the right ear meets a 
Level IV designation under Table VI.  As the veteran's left 
ear manifested an average puretone threshold of 70 decibels, 
and 68 percent of speech discrimination, the left ear meets a 
Level VI designation under Table VI.  When both Level 
designations are combined, a 20 percent rating is 
appropriate.

Based on the foregoing, the evidence reveals that a rating in 
excess of 20 percent from February 17, 2004 is not warranted.


Conclusion

In reviewing the multiple VA audiological examinations 
pertaining to this appeal the Board has also considered 
whether the provisions of 38 C.F.R. § 4.86 pertaining to 
exceptional hearing impairment apply in the veteran's case.  
However, the evidence does not reflect that the veteran's 
right ear or left ear manifests pure tone thresholds of 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 hertz).  38 C.F.R. § 4.86(a).  
Further, the evidence does not reflect that either ear 
manifests a pure tone threshold at 1000 hertz of 30 decibels 
or less, and 70 decibels or more at 2000 hertz. 38 C.F.R. § 
4.86(b).  As such, the veteran's hearing does not meet the 
pattern of exceptional hearing impairment.

The Board acknowledges the veteran's contentions in this case 
as contained in his statements, VA treatment records, and 
audiological examinations.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule. However, the preponderance 
of the evidence is against the veteran's claims for ratings 
higher than those currently assigned, and, as such, this case 
does not present such a state of balance between the positive 
evidence and the negative evidence to allow for more 
favorable determinations.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

A review of the evidence does not demonstrate that the 
veteran's bilateral hearing loss has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

A compensable rating for bilateral hearing loss prior to 
November 6, 2001 is denied.

A rating in excess of 10 percent for bilateral hearing loss 
from November 6, 2001, to February 16, 2004 is denied.

A rating in excess of 20 percent for bilateral hearing loss 
from February 17, 2004 is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


